Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see p pages 4-5, filed on December 07, 2020, with respect to claims 1 and 6 have been fully considered and are persuasive.  The non-statutory obvious-type double patenting rejections and 35 U.S.C 102(b) rejections of claims 1 and 6 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Brian M. Kearns (Reg. No.: 62,287) on March 12, 2021, authorized the following examiner’s amendment to be entered.

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listing, of claims in the application:

1.	(Currently Amended)	A method in a base station for establishing a security key for protecting traffic between a User Equipment (UE) and the base station, the method comprising the following steps:
receiving a derived security key from a mobility management entity, wherein the derived security key is received in an Initial Context Setup Request message, and wherein the derived security key is derived based on a Non-Access Stratum (NAS) uplink sequence number and Access Security Management Entity-key; and
sending, based on the received derived security key, a radio bearer establishment and a security configuration to the UE. 

2.	(Canceled)	

3.	(Original)	The method of claim 1, wherein sending the radio bearer establishment and a security configuration comprises sending the radio bearer establishment and a security configuration in a same message or in different messages. 

4.	(Canceled)

5.	(Original)	The method of claim 1, further comprising sending an initial context setup complete message to the mobility management entity. 

6.	(Currently Amended)	A base station for establishing a security key for protecting traffic between a User Equipment (UE) and the base station, the base station comprising:
a receiver configured to receive a derived security key from a mobility management entity, wherein the derived security key is received in an Initial Context Setup Request message, and wherein the derived security key is derived based on a Non-Access Stratum (NAS) uplink sequence number and Access Security Management Entity-key; and 
a transmitter configured to send, based on the received derived security key, a radio bearer establishment and a security configuration to the UE. 

7.	(Canceled)	

8.	(Original)	The base station of claim 6, wherein the transmitter is further configured to send the radio bearer establishment and the security configuration in a same message or in different messages. 

9.	(Canceled)	

10.	(Original)	The base station of claim 6, wherein the transmitter is further configured to send an initial context setup complete message to the mobility management entity. 

Reason for allowance
Claims 1, 3, 5, 6, 8 and 10 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and corresponding persuasive argument remarks in correspondence filed on December 07, 2020 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494